Title: To James Madison from William Eaton, 17 November 1801
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 17. Nov. 1801.
					
					Since my letter of 19. ult. nothing interesting has occurred here.  The Philada. left this the 4. ult. for Gibr. which is the last notice I 

have had of any of our squadron.  The Geo. Washingn. with the Peace and Plenty arrived at Algiers 5. ult:  They have been some days 

expected here; but the winds have been contrary, and are still so.  Copy of letter (inclosure A.) from Mr. Nissen, merits, it seems to me, some 

consideration.
					The manner in which the King of Denmark has been pleased to recognize my services the last summer (inclosure B.) places me in 

somewhat of an embarrassed situation.  I do not know, all things considered, whether the token of satisfaction his Majesty tenders me comes 

within the interdict of the construction of the Constitution.  I submit the question to Govt. And in the meantime have answered the Board 

(inclosure C.).  I have the honor to remain, Sir, with great respect your Mo. Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
